Citation Nr: 1204057	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence, claimed as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

In October 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not establish that the Veteran has a current diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

2.  The competent clinical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to active service.

3.  The competent clinical evidence of record is against a finding that the Veteran has an alcohol dependency disability causally related to, or chronically aggravated by, a service connected disability.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  An alcohol dependency disability is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in September 2008, October 2008, November 2009, and March 2010, VA informed the appellant of what evidence was required to substantiate his claim for service connection for an acquired psychiatric disability, to include PTSD, to include due to personal assault, as well as his claim for service connection for alcohol dependence as secondary to service-connected disability.  The Veteran was advised of his and VA's respective duties for obtaining evidence.  The correspondence also informed the Veteran of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims for service connection, the timing of the notices does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran, his spouse, and a friend in support of his claims.  The claims file also includes a VA formal finding of unavailability of the Veteran's separation examination report; however, the Board finds that the Veteran's separation examination report is associated with the claims file .

The Veteran has alleged several stressors; the Board finds that VA does not have a further duty to attempt to obtain records related to the alleged stressors.  The Veteran has averred that he was molested and assaulted in service; however, he has stated that he did not tell anyone about the incidents. (See Board hearing transcript page 15); thus, the Board finds there have not been any pertinent records identified.  The Veteran has also averred that he witnessed the suicide of another service member while in Camp Pendleton.  He indicated that it would have been while in boot camp, which would have been in 1978; however, he also indicated that it occurred in 1979 and that it occurred in 1980.  In addition, he could not provide a first name of the deceased, and did not provide a rank for the deceased.  In a statement dated in October 2008, he stated that it happened "so long ago where I can't specifically say exactly when nor the time it happened."  The Board finds the Veteran has not provided sufficient evidence to obtain verification of this stressor. Regardless of a lack of verification, the February 2009 VA examiner did consider the Veteran's alleged stressor of witnessing a suicide and being assaulted in service.  Thus, the Veteran has not been prejudiced by a lack of any evidence supporting his alleged stressors.  Further evidence which might potentially support the Veteran's alleged stressors would not affect the Veteran's claim, as the VA examiner already considered the alleged stressors.

At the October 2011 Travel Board hearing, the Veteran's accredited representative stated that the Veteran "submitted records involving multiple incidences with co-workers he had worked with, in dealing with them, and kind of explaining the situation, and how he reacted to crowds and people, due to his mental health condition, that began while service."  (See Board hearing transcript page 7.)  The representative did not specify as to which records he was referring, and the claims folder does not include employment records or statements identified as being from co-workers.  However, the February 2009 VA examination report reflects that the examiner considered the Veteran's statements that he had been reprimanded at work for being late, that he has had some issues with co-workers, that he has no friends at work, that he rarely talks to supervisors, and that he does not argue with supervisors.  Thus, the Veteran has not been prejudiced by any lack of additional records because the VA examiner considered the Veteran's self-reported history of employment problems.  The Board also notes that any post service employment lay statements describing the Veteran's symptoms are not competent probative evidence of the etiology of the Veteran's symptoms.  As the VA examiner found that the Veteran's mental disabilities are possibly due to the Veteran's mother, who abused him when he was a child, any symptoms of the Veteran witnessed in adulthood would be after both his alleged childhood stressors and his alleged service stressors.   

At the October 2011 Board hearing, the Veteran's accredited representative noted that a Board hearing witness, D.C., had a video of the Veteran sleeping.  The Veteran was granted 60 days to submit a copy of the video to the Board, if he wished.  The Veteran has failed to do so.  (The Board also notes that the claims file includes a statement by the Veteran's spouse regarding the Veteran's sleep disturbances.)  The Veteran has been provided ample time to submit evidence in support of his claim.

A VA examination and opinion with respect to the issues on appeal was obtained in February 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion was predicated on a review of the Veteran's clinical files, service personnel files, and an interview with the Veteran regarding his claimed in-service stressors and symptoms, his pre-service life, and his post-service life.  The opinion considers the pertinent evidence of record and provides a thorough rationale for the opinion given.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.  

Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

The law provides that when, after consideration of all evidence and material of record, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a Veteran's claim, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2011).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD and/or other acquired psychiatric disability

The first element of a claim for service connection is evidence of a current disability.  The Veteran avers that he has PTSD; however the competent clinical evidence of record is against such a finding.  The evidence, as noted below, reflects that the Veteran has alcohol dependence and depressive disorder, secondary to alcoholism, with anxious features.

The Veteran alleges three stressors for his mental disability:  witnessing a suicide, a personal assault, and molestation.  There is no objective evidence of record which supports a finding of such stressors.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3).

The Veteran stated that he did not tell anyone in service about any of the alleged assaults or molestation.  Thus, there are no competent contemporaneous records which support his allegations.  There are no law enforcement records, mental health counseling center records, hospital records, physician records, or statements from roommates, fellow service members, or clergy.  

The Board has considered whether there is other contemporaneous evidence of record which supports the Veteran's alleged stressors, but finds that there is not.  
The Veteran's STRs are negative for complaints of, or treatment for, anxiety, excessive worrying, or depression.  The Veteran's July 1981 separation examination report reflects that he had a normal psychological assessment.  

The Board has reviewed the Veteran's STRs for evidence of unexplained bruises or injuries in service, which could possibly support a finding of assaults, but finds no such evidence.  The Board finds that the Veteran's physical complaints in service are adequately supported in the record as being due to normal life in the Marine Corps (e.g. basketball, hiking, rope climbing, upper respiratory infection, blisters on feet, pseudofolliculitis barbae, stepping in a hole).

In addition, the Board finds that the evidence of record does not support a finding that the Veteran's behavior changed following the claimed stressors.  There is no competent evidence that while in service, the Veteran requested a transfer to another military duty assignment; that his work performance deteriorated, that he abused substances, or that he had episodes of depression, panic attacks, or anxiety.

The Veteran's accredited representative stated at the Board hearing that "most of [the Veteran's] proficiency and conducts were not above 4.2's in service, which are pretty low for a service member to have."  (See Board hearing transcript page 6.)  The Board finds that the accredited representative's statement is not supported by the evidence of record.  The Board notes that Marine Corps proficiency and conduct scores are evaluated on a 5 point basis.  A score of 0.0 to 1.9 is considered unacceptable, 2.0 to 2.9 is unsatisfactory, 3.0 to 3.9 is below average, 4.0 to 4.4 is average, 4.5 to 4.8 is excellent, and 4.9 to 5.0 is excellent.  (See All Marine Corps Activities (ALMAR) 360/97.)  The Veteran's average combined evaluation for conduct and duty were as follows;

July 1978 to November 1978: satisfactory
November 1978 - January 1979: 3.95
February 1979 -- July 1979: 4.0
August 1979 -  November 1979 - deleted and included in next evaluation
August 1979 - January 1980: 3.95
February 1980 - July 1980: 4.05
August 1980 - January 1981: 4.0
February 1981 to July 1981: 4.2
Final average in July 1981 - 4.0

The Veteran's scores show a consistent pattern of average behavior with no major deviations.  The only major deviation was from August 1979 to November 1979 which originally showed an average score of 2.9 (the same time period where Veteran was again found asleep during fire watch); however, the Veteran had improved enough by January 1980 that the original scores were deleted and replaced by the score noted above.  Moreover, this time period was approximately one year after the Veteran's boot camp.

The Veteran had some acts of misconduct while in service; however, the Board finds that the misconduct is not sufficient evidence of a behavior change.  The Veteran avers that at least one of the alleged PTSD stressors occurred during boot camp; thus, there is an insufficient amount of time prior to the alleged stressor with which to compare any alleged post stressor behavior.  The Veteran also testified that after he saw the suicide, his ratings went down; however, there is some inconsistency as to whether this suicide occurred in 1978, 1979, or 1980.  The Veteran has stated that it occurred in boot camp, however, he also stated that it occurred in 1980 or two years after boot camp (See Board hearing transcript, page 13.)  The Board notes that "boot camp" is approximately three months in length; thus, the Veteran would have completed "boot camp" by approximately November 1978.  

The claims file also includes service personnel administrative remarks for the Veteran.  A March 1979 record reflects that the Veteran was counseled on unsatisfactory appearance and unsatisfactory performance.  A June 1979 record reflects that the Veteran was counseled for negligence of duties while standing firewatch.  A September 1979 record reflects that the Veteran failed to obey an order on September 1, 1979 by being found asleep while on firewatch.  A November 1979 record reflects that the Veteran was not recommended for promotion due to recent nonjudicial punishment.  August 1980 records reflect that the Veteran was not recommended for promotion due to poor performance, lack of desire, and improper behavior in responding to a noncommissioned officer.  An October 1980 record reflects that the Veteran was not eligible or recommended for reenlistment due to low GT (general technical score) and unsatisfactory conduct.  An October 1980 record reflects that the Veteran was not recommended for reenlistment due to excessive PG. 11's (page 11 administrative remarks), low GT, and low proficiency marks.  A December 1980 record reflects that the Veteran was not being recommended for promotion due to bad checks.  A January 1981 record reflects that the Veteran was counseled for failure to finish a company run more than once.  May and June 1981 records reflect that the Veteran was not being recommended for promotion due to poor initiative, performance, appearance and bearing.  A July 1981 record reflects that the Veteran was not eligible for reenlistment due to his low GT score. 

In sum, the administrative remarks deal with the Veteran sleeping on duty, writing bad checks, his physical ability and bearing, general technical scores, and poor initiative.  The Board finds that they do show a change in behavior to support the alleged stressors.  In this regard, the Board notes that the February 2009 VA examination report reflects that the Veteran reported that prior to service, he was an average student in high school ("mostly C's), got in trouble in junior high school (suspended for smoking in bathroom) and got in trouble in high school (skipping classes).  Thus, the record reflects that prior to service, he had some issues with following rules.  The Board again notes that despite a lack of verification of alleged stressors, the February 2009 VA examiner, as noted below, considered them in rendering a clinical opinion.

The evidence of record includes a February 2009 VA examination report.  The report reflects that the Veteran does not have a diagnosis of PTSD.  The examiner opined that the Veteran has the following diagnoses:  alcohol dependence (early partial remission) and depressive disorder (secondary to alcoholism, with anxious features.)  

The February 2009 VA examiner considered the Veteran's claimed stressors of witnessing a suicide, witnessing "blanket parties" (the Board interprets this as beatings of Marines by another Marine), being punched in the face in the closet by a drill sergeant, and being threatened with a bayonet at his throat.  The examiner also considered the Veteran's statements that he had a poor relationship with his mother, who was physically and emotionally abusive to him when he was growing up.  He reported that his mother beat him for years, whipped him with extension cords, whipped him while he was naked, intentionally burned his hand on a stove, "pulled 'a gun on him one time' and threatened to kill him.

The February 2009 VA examiner opined as follows:

Overall it is less likely that [the Veteran] has full-blown PTSD due to his experiences in the Marine Corps.  It is possible that he has PTSD due to his experiences at the hands of his mother. It is unlikely that his drinking problems have anything to do with his military experiences.  It is less likely as not that his anxiety symptoms are related to his military experiences.

The Board has considered the statements of the Veteran's spouse and that of a friend, D.C.  However, the Board finds that the statements do not support a finding of service connection for an acquired psychiatric disability.  The Veteran's spouse, in a statement dated in September 2008, noted that the Veteran had sleep disturbances, fear in the dark, a sensitive stomach, memory problems, and that he isolates himself.  She also stated that the Veteran reported that he was beaten in the shower in service.  The Board notes that the Veteran did not report any such beating to the VA examiner, during the Board hearing, or in his statements.  Regardless, the VA examiner considered that the Veteran was assaulted in service.  The record reflects that the Veteran did not meet his wife until his post-service employment; thus, she is not competent to state his mental condition prior to service or in service.  Moreover, her statement does not reflect her knowledge of the Veteran's reported history of physical and emotional abuse by his mother.  

D.C. testified at the Board hearing that she is a friend of the Veteran's and has known him for approximately nine years.  She testified that she witnessed the Veteran having sleep disturbances.  The Board notes that the Veteran and lay witnesses have not been shown to possess medical training or expertise necessary to render a competent diagnosis or etiology finding, thus, they are not competent to diagnose the above stated disabilities, or to relate the disabilities to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The competent clinical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to active service.  The Board finds that the preponderance of the evidence is against a grant of service connection and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Alcohol dependency

The Veteran contends that he has alcohol dependency, as secondary to his acquired psychiatric disability.  Service connection may be granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In the decision above, the Board denied the Veteran's claim for entitlement to an acquired psychiatric disability; therefore, service connection may not be established for alcohol dependency as secondary to nonservice-connected psychiatric disability, as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

The Board is not bound to discuss a theory of entitlement on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis. Robinson v. Mansfield, 21 Vet. App. 545 (2008).  However, the Board notes that the February 2009 VA examiner opined that it is unlikely that the Veteran's drinking problems have anything to do with his military experiences.  

The Board finds that the preponderance of the evidence is against a grant of service connection and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD), is denied.

Entitlement to service connection for alcohol dependence, claimed as secondary to a psychiatric disability, is denied.

____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


